ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BORTOLETTO ET AL (US 2011/0232304 A1) discloses a refrigerator with control algorithm for an atomizer.
BIANCHI ET AL (US 2008/0196427 A1) discloses a refrigerator with humidity control.
BRACKEN (US 2008/0145491 A1) discloses an egg treatment device with a humidifier.
BALL ET AL (US 6,455,094 B1) discloses a humidity controlled food treatment process.
WALTERS (US 5,657,720) discloses an egg hatching device.

The Claims, Specification, and Drawings, filed on 02/26/2021 have been considered and have been entered.
	Claim status
Claims 8 – 20 are previously withdrawn.
Claims 1 – 20 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney R. Cogan on 03/15/2021, for the claims filed on 02/26/2021.

In claim 1:
At line 4: delete [[environmental]], and replace with - -environment- -;
At line 12: delete [[environmental]], and replace with - -environment- -;
At line 20: delete [[service]];
At line 29: delete [[module]], and replace with - -interface- -.

	In claims 8 – 20:
Cancel claims 8 – 20.

	Claim 1 with examiner’s amendment is as follows.
Claim 1:
A meat aging apparatus comprising:
	an aging cabinet;
	an aging chamber located in said cabinet,
	an environment apparatus located below said aging chamber and comprising a fan, a humidifier receiving information from a humidity sensor, and a refrigeration compressor, said humidifier comprising a piezoelectric transducer whereby the 
	an instrumentation module comprising sensors monitoring environmental conditions including a thermostat and a hygrometer and producing data outputs indicative of environmental conditions;
	a control circuit coupled to receive the data outputs from said instrumentation module and to provide control signals to said environment apparatus and comprising a control circuit processor;
	a communications interface, said control circuit being coupled to said communications interface for communication therewith, and said communications interface having a terminal for coupling to provide communications between said control circuit and a cloud resource, the cloud resource comprising a server hosting an aging protocol;
	a portable interactive device coupled for interactions with said control circuit and the cloud resource, said portable interactive device having a setup mode and communicating with said control circuit in the setup mode, the setup mode comprising loading operating values into said control circuit, and having an operating mode communicating with said cloud resource via said communications interface;
	said communications interface further providing signal paths between said control circuit, said cloud resource, and said portable interactive device;

	said control circuit coupled to said communications interface and receiving threshold values comprising current values according to the aging protocol and comparing current values sensed by said instrumentation module, said control circuit producing at least a temperature error signal and a humidity error signal the humidity error signal being coupled from the humidity sensor to control the humidifier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 7 is indicated, because the prior art of record does not anticipate or render fairly obvious, an aging chamber with “an environment apparatus located below said aging chamber and comprising a fan, a humidifier receiving information from a humidity sensor, and a refrigeration compressor, said humidifier comprising a piezoelectric transducer whereby the humidifier produces a mist and wherein said fan moves mist into air inside said aging chamber”, line 4, in combination with a control circuit “coupled to said communications module and receiving threshold values comprising current values according to the aging protocol and comparing current values sensed by said instrumentation module, said control circuit producing at least a temperature error signal and a humidity error signal the humidity error signal being coupled from the humidity sensor to control the humidifier”, line 29, as recited in claim 1, with examiner’s amendment.
“a portable interactive device coupled for interactions with said control circuit and the cloud resource, said portable interactive device having a setup mode and communicating with said control circuit in the setup mode, the setup mode comprising loading operating values into said control circuit, and having an operating mode communicating with said cloud resource via said communications interface”, claim 1 line 19, to interact with a control circuit to effect control of a humidifier, in cooperation with a humidity sensor; thus the claimed invention is non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/22/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761